                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                    WESTERN DIVISION


     MARVIN HOLLOWAY,                               )
                                                    )
            Plaintiff,                              )
                                                    )        No. 2:17-cv-02594-TLP-tmp
                                                    )
     v.                                             )
                                                    )
     SHERIFF BILL OLDHAM and AMY                    )
     WEIRICH,                                       )
                                                    )
            Defendants.                             )


      ORDER TO MODIFY THE DOCKET, DISMISSING COMPLAINT, CERTIFYING
      THAT AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH, AND DENYING
                   LEAVE TO APPEAL IN FORMA PAUPERIS


          Plaintiff Marvin Holloway1 sued, pro se, under 42 U.S.C. § 1983 and moved to proceed

    in forma pauperis. (Complaint (“Compl.”), ECF No. 1; Motion (“Mot.”), ECF No. 2.)

    Plaintiff’s complaint concerns his previous incarceration at Shelby County Jail (“SCJ”).

    (Compl., ECF No. 1 at PageID 2.) The Court granted Plaintiff leave to proceed in forma

    pauperis and assessed the civil filing fee under the Prison Litigation Reform Act (PLRA),

    28 U.S.C. §§ 1915(a)–(b). (Order, ECF No. 4.) The Court orders that the Clerk will record the




1
  Plaintiff is a prisoner of the Tennessee department of corrections, prisoner number 347478, and
incarcerated at the Northwest Correctional Complex (NWCX) in Tiptonville, Tennessee. The
docket lists Holloway’s address as the Bledsoe County Correctional Complex in Pikeville,
Tennessee. According to the TDOC website, Holloway now is incarcerated at the NWCX. The
Court orders that the Clerk MODIFY the docket to reflect Plaintiff’s current address.
    Defendants as Bill Oldham, Sheriff of Shelby County, and Amy Weirich, District Attorney of

    Shelby County.2

                                             BACKGROUND

          Plaintiff alleges that officers with the Shelby County Sheriff’s Office (SCSO) wrongfully

    arrested him in 2016 and charged him with aggravated robbery and aggravated assault

    simultaneously in General Session Court and criminal court. (Compl., ECF No. 1 at PageID 2,

    4.) He claims that the state dismissed the charges in General Sessions Court but then sent the

    same charges to a grand jury for an indictment in criminal court. (Id. at PageID 4.) Plaintiff

    objects to the affidavit of complaint and warrant, his attorney’s representation, and the judge in

    his criminal-court case. (Id.) He also alleges that he suffered anxiety and depression and that

    he injured himself during an anxiety attack while in custody at SCJ. (Id.)

          Plaintiff further claims that the Mississippi Department of Corrections has incarcerated

    him for seven years but that there has been a detainer from SCJ the entire time. (Id. at PageID

    2.) Plaintiff contests the validity of documents filed in the Mississippi case, as well. (Id. at

    PageID 4.) He requests the Court to order his release from SCJ and “help with getting my life

    back on track.” (Id. at PageID 3.)

                                         LEGAL STANDARDS

    I.    Screening Requirements Under 28 U.S.C. § 1915A

          The Court is required to screen prisoner complaints and to dismiss any complaint, or any

    portion of it, if the complaint—




2
 In the complaint, Plaintiff describes Defendant Weirich as “Attorney General.” Defendant
Weirich is the District Attorney for Shelby County. See https://www.scdag.com/home/about-
district-attorney-amy-weirich. The Court orders the Clerk to MODIFY the docket with this
correction.
                                                     2
      (1)     is frivolous, malicious, or fails to state a claim upon which relief may be
              granted; or

      (2)     seeks monetary relief from a defendant who is immune from such relief.

28 U.S.C. § 1915A(b); see also 28 U.S.C. § 1915(e)(2)(B).

      As to step one, in assessing whether the complaint states a claim on which relief may be

granted, the Court applies the standards under Federal Rule of Civil Procedure 12(b)(6), as

stated in Ashcroft v. Iqbal, 556 U.S. 662, 677–79 (2009), and in Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 555–57 (2007). Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Under

those standards, the Court accepts the complaint’s “well-pleaded” factual allegations as true and

then determines whether the allegations “plausibly suggest an entitlement to relief.” Williams v.

Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Iqbal, 556 U.S. at 681). Conclusory

allegations “are not entitled to the assumption of truth” because they are not “factual” and legal

conclusions “must be supported by factual allegations.” Iqbal, 556 U.S. at 679. In addition,

Federal Rule of Civil Procedure 8 provides guidance on this issue.

      Even though Rule 8 only requires a complaint to contain “a short and plain statement of

the claim showing that the pleader is entitled to relief,” it also requires factual allegations to

make a “‘showing,’ rather than a blanket assertion, of entitlement to relief.” Twombly, 550 U.S.

at 555 n.3.

      Courts conducting the screening analysis will accord slightly more deference to pro se

complaints than to those drafted by lawyers. “Pro se complaints are to be held ‘to less stringent

standards than formal pleadings drafted by lawyers,’ and should therefore be liberally

construed.” Williams, 631 F.3d at 383 (quoting Martin v. Overton, 391 F.3d 710, 712 (6th Cir.

2004)). That said, pro se litigants are not exempt from the requirements of the Federal Rules of

Civil Procedure. Wells v. Brown, 891 F.2d 591, 594 (6th Cir. 1989); see also Brown v.


                                                  3
Matauszak, 415 F. App’x 608, 612, 613 (6th Cir. Jan. 31, 2011) (affirming dismissal of pro se

complaint for failure to comply with “unique pleading requirements” and stating “a court cannot

‘create a claim which [a plaintiff] has not spelled out in his pleading’” (quoting Clark v. Nat’l

Travelers Life Ins. Co., 518 F.2d 1167, 1169 (6th Cir. 1975))).

II.   Requirements to State a Claim Under 42 U.S.C. § 1983

      Plaintiff sued here under 42 U.S.C. § 1983. To state a claim under § 1983, a plaintiff

must allege two elements: (1) a deprivation of rights secured by the “Constitution and laws” of

the United States, and (2) that a defendant caused harm while acting under color of state law.

Adickes v. S.H. Kress & Co., 398 U.S. 144, 150 (1970). For his complaint to succeed, Plaintiff

must satisfy these requirements.

                                            ANALYSIS

I.    Plaintiff Fails to State a Claim for Relief

      Plaintiff directs none of the allegations in his complaint at any named Defendant.

He instead generally asserts deficiencies in his arrest, charges, and preliminary hearings. When

a complaint fails to allege any action by a Defendant, it necessarily fails to “state a claim for

relief that is plausible on its face.” Twombly, 550 U.S. at 570. Plaintiff’s complaint fails to

state a claim against any Defendant in his or her individual capacity.

II.   The Claims Against the Individual County Defendants in Their Official Capacities
      Fail to Allege the Presence of a Municipal Custom or Policy

      Plaintiff’s claims against Sheriff Oldham and District Attorney Weirich in their official

capacities are claims against Shelby County. Courts cannot hold a local government such as a

municipality or county liable “solely because it employs a tortfeasor—or, in other words, a

municipality cannot be held liable under § 1983 on a respondeat superior theory.” Monell v.

Dep’t. of Soc. Serv., 436 U.S. 658, 691 (1978) (emphasis in original); see also Searcy v. City of


                                                 4
Dayton, 38 F.3d 282, 286 (6th Cir. 1994). Similarly, courts cannot hold a municipality

responsible for a constitutional deprivation unless there is a direct causal link between a

municipal policy or custom and the alleged constitutional deprivation. Monell, 436 U.S. at 691–

92; Deaton v. Montgomery Co., Ohio, 989 F.2d 885, 889 (6th Cir. 1993).

       To establish municipal liability, a plaintiff “must (1) identify the municipal policy or

custom, (2) connect the policy to the municipality, and (3) show that his particular injury was

incurred due to execution of that policy.” Alkire v. Irving, 330 F.3d 802, 815 (6th Cir. 2003)

(citing Garner v. Memphis Police Dep’t, 8 F.3d 358, 364 (6th Cir. 1993)). With this in mind,

“the touchstone of ‘official policy’ is designed ‘to distinguish acts of the municipality from acts

of employees of the municipality, and thereby make clear that municipal liability is limited to

action for which the municipality is actually responsible.’” City of St. Louis v. Praprotnik, 485

U.S. 112, 138 (1988) (quoting Pembaur v. Cincinnati, 475 U.S. 469, 479–80 (1986)) (emphasis

in original). Plaintiff here makes no allegations that he suffered an injury because of an

unconstitutional policy or custom of Shelby County.

III.   The Court Cannot Enjoin Plaintiff’s State Court Proceedings

       Plaintiff requests that this Court intervene in his criminal proceedings in Tennessee and

Mississippi and issue an injunction to stop them. The Court cannot do so.

       Under the Anti-Injunction Act, 28 U.S.C. § 2283, “[a] court of the United States may not

grant an injunction to stay proceedings in a State court except as expressly authorized by Act of

Congress, or where necessary in aid of its jurisdiction, or to protect or effectuate its judgments.”

In effect, the Sixth Circuit has explained that “[t]he Act thereby creates ‘an absolute prohibition

against enjoining state court proceedings, unless the injunction falls within one of three

specifically defined exceptions,’ which are set forth in the statutory language.” Andreano v.



                                                 5
City of Westlake, 136 F. App’x 865, 879–80 (6th Cir. 2005) (quoting Atl. Coast Line R.R. Co. v.

Bhd. of Locomotive Eng’rs, 398 U.S. 281, 286 (1970)).

      In the end, federal courts can issue injunctions against state criminal proceedings only

“under extraordinary circumstances where the danger of irreparable loss is both great and

immediate.” Younger v. Harris, 401 U.S. 37, 45 (1971) (internal quotation marks and citation

omitted). In fact, the Supreme Court has emphasized that

      [c]ertain types of injury, in particular, the cost, anxiety, and inconvenience of
      having to defend against a single criminal prosecution, could not by themselves
      be considered “irreparable” in the special legal sense of that term. Instead, the
      threat to the plaintiff’s federally protected rights must be one that cannot be
      eliminated by his defense against a single criminal prosecution.

Id. at 46. Plaintiff alleges no extraordinary circumstances that would permit the Court to

become involved in his state-court criminal matter.

      Because Plaintiff is “challenging the very fact or duration of his physical imprisonment”

or seeking “a determination that he is entitled to immediate release or a speedier release from

that imprisonment,” his remedy lies in state-court proceedings or, if he has exhausted those

proceedings, a petition for a writ of habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475,

499–500 & n.14 (1973).

      What is more, Plaintiff’s request for injunctive relief is moot because he is no longer

incarcerated at SCJ. See Moore v. Curtis, 68 F. App’x 561, 562 (6th Cir. 2003) (claims for

declaratory and injunctive relief against prison staff moot when inmate transferred to another

facility); Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (same); Tramber v. Pleasant, No.

4:12CV-P31-M, 2012 WL 4594339, at *5 (W.D. Ky. Oct. 2, 2012) (inmate’s claim for a

transfer and medical care moot when the state already transferred him to another facility).

      For all the above reasons, Plaintiff’s complaint fails to state a claim for relief and is

dismissed.
                                                 6
                             AMENDMENT UNDER THE PLRA

      The Sixth Circuit has held that a district court may allow a prisoner to amend his

complaint to avoid a sua sponte dismissal under the PLRA. LaFountain v. Harry, 716 F.3d

944, 951 (6th Cir. 2013); see also Brown v. R.I., 511 F. App’x 4, 5 (1st Cir. 2013) (per curiam)

(“Ordinarily, before dismissal for failure to state a claim is ordered, some form of notice and an

opportunity to cure the deficiencies in the complaint must be afforded.”). But courts are not

required to grant leave to amend where an amendment cannot cure the deficiency. Gonzalez-

Gonzalez v. United States, 257 F.3d 31, 37 (1st Cir. 2001) (“This does not mean, of course, that

every sua sponte dismissal entered without prior notice to the plaintiff automatically must be

reversed. If it is crystal clear that . . . amending the complaint would be futile, then a sua sponte

dismissal may stand.”); Curley v. Perry, 246 F.3d 1278, 1284 (10th Cir. 2001) (“We agree with

the majority view that sua sponte dismissal of a meritless complaint that cannot be salvaged by

amendment comports with due process and does not infringe the right of access to the courts.”).

For these reasons, this Court holds that leave to amend is not warranted here.

                                     APPELLATE ISSUES

      The Court also considers whether it should allow Plaintiff to appeal this decision in forma

pauperis if he seeks to do so. A non-prisoner desiring to proceed on appeal in forma pauperis

must obtain pauper status under Federal Rule of Appellate Procedure 24(a). See Callihan v.

Schneider, 178 F.3d 800, 803–04 (6th Cir. 1999). This rule provides that if the district court

permits a party to proceed in forma pauperis in that court, he may also proceed on appeal in

forma pauperis without further authorization unless the district court “certifies that the appeal is

not taken in good faith or finds that the party is not otherwise entitled to proceed in forma




                                                 7
pauperis.” That said, if the district court denies pauper status, the party may move to proceed in

forma pauperis in the Court of Appeals. Fed. R. App. P. 24(a)(4)–(5).

      The good faith standard is an objective one. Coppedge v. United States, 369 U.S. 438,

445 (1962). The test for whether a party appeals in good faith is if the litigant seeks appellate

review of any issue that is not frivolous. Id. On that basis, it would be inconsistent for a district

court to determine that a complaint should be dismissed before service on the defendants, but

has sufficient merit to support an appeal in forma pauperis. See Williams v. Kullman, 722 F.2d

1048, 1050 n.1 (2d Cir. 1983). In the end, the same considerations that lead the Court to

dismiss this case for failure to state a claim also support the conclusion that an appeal would not

be taken in good faith.

      This Court therefore CERTIFIES, under Federal Rule of Appellate Procedure 24(a), that

any appeal in this matter by Plaintiff would not be taken in good faith. Leave to proceed on

appeal in forma pauperis is, therefore, DENIED. And so if Plaintiff appeals, he must pay the

full $505 appellate filing fee or move for leave to appeal in forma pauperis and file a supporting

affidavit in the Sixth Circuit Court of Appeals. See Fed. R. App. P. 24(a)(5).

      The Court also addresses the assessment of the $505 appellate filing fee if Plaintiff still

appeals the dismissal of this case. A certification that an appeal is not taken in good faith does

not affect an indigent prisoner plaintiff’s ability to benefit from the installment procedures in

§ 1915(b). See McGore v. Wrigglesworth, 114 F.3d 601, 610–11 (6th Cir. 1997), partially

overruled on other grounds by LaFountain, 716 F.3d at 951. McGore sets out specific

procedures for implementing the PLRA, §§ 1915(a)–(b). The Court therefore instructs Plaintiff

that, if he wishes to benefit from the installment procedures for paying the appellate filing fee,

he must comply with the procedures set out in the PLRA and McGore by filing an updated in



                                                 8
forma pauperis affidavit and a current, certified copy of his inmate trust account for the six

months immediately preceding the filing of the notice of appeal.

       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Plaintiff, this is the

first dismissal of one of his cases as frivolous or for failure to state a claim. This strike will take

effect when this Court enters judgment. See Coleman v. Tollefson, 135 S. Ct. 1759, 1763–64

(2015).

                                          CONCLUSION

       In conclusion, the Court DISMISSES Plaintiff’s complaint for failure to state a claim on

which relief can be granted under 28 U.S.C. §§ 1915(e)(2)(B)(ii)–(iii) and 1915A(b)(1)–(2).

And leave to amend the complaint is DENIED. The Court also CERTIFIES that any appeal in

this matter would not be taken in good faith and DENIES Plaintiff leave to proceed in forma

pauperis on appeal.

       SO ORDERED, this 18th day of April, 2019.

                                                s/Thomas L. Parker
                                               THOMAS L. PARKER
                                               UNITED STATES DISTRICT JUDGE




                                                  9
